department of the treasury internal_revenue_service washington d c date office symbols cc dom fs it a case number uilc numbers number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel attn from deborah a butler assistant chief_counsel field service subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f partnership i partnership ii year year year year year date date date date date date date date date s dollar_figure t dollar_figure u dollar_figure v w dollar_figure x y dollar_figure z dollar_figure court g f1 dollar_figure f2 dollar_figure f3 dollar_figure issue s whether legal fees incurred by a are currently deductible pursuant to sec_162 or capitalizable under sec_263 in defending a lawsuit alleging the following causes of action fraud conspiracy to commit fraud and breach of fiduciary duty surrounding the acquisition of c’s partnership_interest breach of contract conversion breach of fiduciary duty and dissolution of partnership with respect to a’s and other defendants’ conduct as partners which allegedly led to a decrease in the value of c’s partnership_interest conclusion legal fees incurred by a to defend the above-stated causes of action should be capitalized facts a a corporation is primarily engaged in the business of renting property to automobile dealerships b is the sole owner of a a also served as a partner in several partnerships one of the partnerships in which a served as a general and limited_partner was partnership i in addition to a the other general partners of partnership i consisted of b c and d c and d specialized in real_estate development in year a contributed real_property to partnership i which c and d developed a b c and d formed several additional partnerships such as partnership ii c served as general managing partner of partnership ii from date to date a was a general and limited_partner during this time other partners included e and f a and b often loaned money to c and d to enable them to engage in their real_estate development activities in date c and d decided to terminate their business relationship due to complaints made by e against c’s management of partnership ii c agreed to resign from all partnerships and other ventures in which he and d had been involved c requested additional loans from a to assist in the termination of his business activities with d on or about date a loaned c and d an additional dollar_figuret for which amount they were jointly liable on date to aid in terminating all business relationships in which c and d had engaged c entered into three loan agreements with a and b in which the joint note was canceled and two separate notes were executed each making c and d liable for a fifty percent share of the outstanding loan amounts plus interest the loan agreements which were executed on date provided that c pay back all loan amounts and accrued interest by date the agreements further provided that as security for the loans c would pledge his v partnership_interest in partnership i the parties agreed that the fair_market_value of c’s partnership_interest was dollar_figureu in the event of c’s non-payment the agreements stated that a portion of the partnership_interest equivalent to the amount still owed on the due_date would automatically be deemed sold and transferred to a and b a and b would receive a portion of c’ sec_1 c and d entered into one loan agreement with a and two loan agreements with b the agreements contained substantially_similar provisions cid this amount was equivalent to c’s total outstanding loan obligations owed to a and b partnership_interest in proportion to the amount of money loaned by each c did not pay his portion of the loan and interest by date pursuant to the agreement a proportionate share of c’s partnership_interest was deemed sold and transferred to a more than three years later c sued a b d e f and other parties with whom he conducted business as a real_estate developer the suit was commenced in the court g in year the complaint and amended complaint contained a variety of causes of action relating to c’s business dealings with these defendants including the aforementioned loan agreements with a and b most of the causes of action in the complaint did not pertain to a but rather to d and various entities under d’s control in his amended complaint c asserted causes of action concerning a in two different areas the first area related to the provision of the loan agreement between a and c which set forth the fair_market_value of c’s partnership_interest in partnership i c asserted that the value set forth in the loan agreement was less than half of the actual fair_market_value of his partnership_interest c accused a d and b of breach of fiduciary duty fraud and conspiracy to commit fraud by allegedly misleading him as to the fair_market_value of his partnership_interest in partnership i c accused d and b of representing to him that d would be subject_to an agreement with similar terms allegedly in order to induce c to sell his partnership i partnership_interest for less than its fair_market_value c alleged that even though d failed to pay the loan amounts his partnership_interest was not transferred to either b or a the relief requested for these causes of action totaled dollar_figurew the second area in the amended complaint concerning a related to its role as a partner in partnership ii c who served as a general and limited_partner of cid cid one of the loan agreements between b and c also provided that if c failed to repay the amounts due under all of the agreements then b would have the option to require c to withdraw as a general_partner from partnership i and to convert c’s general_partnership interest to a limited_partnership_interest the agreement further provided that if c was forced to convey a portion of his interest in the partnership to b or a as a result of non-payment of the loan c had the option to sell the remaining partnership_interest in partnership i to b and if c did not exercise this option then b would have the option for a limited time to require c to sell b the remainder of his partnership_interest counsel did not mention this set of claims in its fsa request counsel subsequently indicated to this office in a telephone conversation that he would like the fsa to analyze the tax treatment of the legal expenses stemming from these claims partnership ii alleged that various partners of partnership ii including a breached the terms of the partnership_agreement by meeting without his knowledge and engaging in various actions which had the effect of reducing a percentage of his partnership ii partnership_interest c also alleged that the general partners met without his knowledge and amended various terms of the agreement the partnership_agreement provided that if the partnership was in need of funds then the various partners would advance funds at their own election in proportion to their partnership_interest once the funds were advanced each partner’s percentage interest would be recalculated and increased or decreased accordingly c alleged that b loaned monies to partnership ii thereafter the general partners met without c’s knowledge or consent reclassified b’s loan as a capital_contribution made by a on behalf of b and reduced c’s partnership_interest in partnership ii c alleged that according to the adjustments made to each partner’s interest a converted x of his partnership_interest based on these allegations c asserted causes of action for conversion breach of contract and breach of fiduciary duty c requested dollar_figurey in damages c also requested that partnership ii be judicially dissolved due to the alleged misconduct of its partners described above a and b filed an answer with counterclaims and an amended answer with counterclaims on date they denied all of the allegations contained in the causes of action regarding the loan agreement they did not address the claims relating to partnership ii presumably since the court dismissed these claims by order of date however a and b asserted counterclaims for malicious prosecution and abuse of process relating to the causes of action asserted in c’s complaint regarding partnership ii in their counterclaims they asserted that c brought these claims to force them to pay him a large sum of money they highlighted court g’s order dismissing the partnership ii causes of action as evidence of their lack of merit the counterclaims sought dollar_figures in compensatory_damages as well as a separate award of punitive_damages thereafter a b and d moved for partial summary_judgment against c regarding the fraud conspiracy to commit fraud and breach of fiduciary duty claims relating to the acquisition of c’s partnership i interest the court granted the motion by order of date the court held that defendants were entitled to judgment as a matter of law on these claims in its order the court noted that there was no evidence to suggest that b a or d committed fraud as the value of the partnership was set with all parties’ consent and c a sophisticated businessman voluntarily accepted the valuation as to the breach of fiduciary duty claims the court pointed out that b and d were not trying to force c out of partnership i but instead b was approached by c to sell his partnership_interest on date c and the defendants including a entered into a settlement agreement the agreement provided that c’s suit and all appeals related thereto be dismissed with prejudice the agreement also contained general releases as to liability for any past present or future claims brought against all defendants named in c’s suit the agreement required defendants to maintain insurance for c in relation to partnership ii until date it is possible that this settlement provision related to other claims asserted against partnership ii in which a was not named since the claims pertaining to a set forth above were dismissed by the court on date the agreement also makes no reference to any amount to be given to c in settlement of the causes of action relating to the loan agreement since the motion for partial summary_judgment for these claims was granted according to the facts in your request c allegedly received dollar_figurez in this out-of-court settlement the date agreement does not refer to this amount a incurred legal expenses in defending the suit in the following amounts for the following years dollar_figuref1 for year dollar_figuref2 for year and dollar_figuref3 for year a deducted the legal expenses in each of the respective tax years the service denied a’s deductions on the basis that the legal fees a expended to acquire a partnership_interest are capital expenditures and not presently deductible a’s representative filed a protest which contended that the legal expenses a incurred originated in a’s real_estate business dealings with c and d and thus were deductible as ordinary and necessary business_expenses law and analysis sec_162 provides that a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_1_162-1 provides that ordinary and necessary expenditures directly connected with the taxpayer’s trade_or_business are deductible from gross_income sec_263 provides that no deduction shall be allowed for capital expenditures capital expenditures include the cost of permanent improvements made to increase the value of any property and expenses which either create or enhance a capital_asset 418_us_1 capital expenditures are added to the basis of a capital_asset for which they were incurred and are recognized either through depreciation or reduction in capital_gains at the time the asset is sold 397_us_572 the deduction of expenses is an the service adjusted these amounts downward based on the amount of damages claimed and the number of defendants named in each cause of action exception to the general_rule that expenses should be capitalized idaho power co u s pincite in determining whether litigation costs are deductible or capitalizable courts have examined the origin of the claim with respect to which the costs were incurred u s v gilmore 372_us_39 under the origin_of_the_claim_test the focus of inquiry is the event that led to the tax dispute 688_f2d_675 9th cir mckeague v united_states cl_ct aff’d 852_f2d_1294 fed cir the purpose of the origin_of_the_claim_test is to find the transaction or activity from which a taxable_event resulted in order to minimize the number of factual elements to be taken into account and to limit the category of controlling facts to those which are objective rather than subjective woodward v commissioner u s pincite in creating the origin_of_the_claim_test the supreme court rejected a prior test known as the primary purpose test which examined the motives and purposes for which the parties instituted a claim woodward u s pincite the origin of the claim analysis is a factually-based one 59_tc_708 acq 1973_2_cb_1 factors which the tax_court has employed in making this analysis include the allegations appearing in the complaint the legal issues involved the nature and objectives of the litigation the defenses asserted the purposes for which the amounts claimed to be deductible were expended the background of the litigation and all facts pertaining to the controversy id pincite the transaction from which the claim arose must also be carefully examined boagni t c pincite the taxpayer has the burden of proving that the claimed legal expenses may be deducted as ordinary and necessary business_expenses t c rule a welch v helvering u s in order for a legal expense to be presently deductible the expense must not be based in or originate from the acquisition or disposition of a capital_asset 397_us_572 397_us_580 sec_1 a provides that the cost of acquiring a capital_asset is a type of capital expense expenses_incurred in acquiring or protecting an interest in an capital_asset are considered to be part of the cost of the asset and thus are capitalizable woodward v commissioner u s pincite thus the question of whether litigation expenses are incurred in the purchase or disposition of a capital_asset involves whether the origin of the claim litigated is in the process of acquisition itself id under sec_162 litigation costs are deductible if they arise directly from or are proximately related to taxpayer’s business activity and if they are ordinary and necessary litigation costs must be directly attributable to a trade_or_business carried on by the taxpayer to be deductible as a business_expense sec_162 ordinary business_expenses have been described as those which are normal in relation to the taxpayer’s business and necessary has been defined as appropriate or helpful 308_us_488 if a suit contains multiple claims courts have examined each claim using the origin_of_the_claim_test to determine whether the claim was based in the taxpayer’s trade_or_business or in a transaction giving rise to a nondeductible_expenditure such as the disposition of a capital_asset see mccay v commissioner 102_tc_465 revrul_80_119 1980_1_cb_40 if it is determined that legal expenses were incurred relating to claims based in capital and non-capital transactions an allocation must be made as to the amount of legal fees to be assigned to each claim singer v commissioner tcmemo_1975_63 aff’d 560_f2d_196 5th cir court apportioned legal expenses between defending the ownership of stock a capitalizable expense and conserving the income-producing level of shares a deductible expense see generally 65_tc_862 65_tc_640 acq in part 1981_2_cb_3 59_tc_708 59_tc_634 acq 1973_2_cb_1 in the present case in order to determine whether a’s legal expenses constitute ordinary and necessary business_expenses or capital expenses it is necessary to determine whether the claims brought against a by c arose from a’s activities in the ordinary course of its business or from the acquisition or disposition of a capital_asset as there are two sets of claims involving two distinct areas namely those relating to the acquisition of c’s partnership i interest and those relating to the decrease in c’s partnership ii interest each set of claims will be separately analyzed below claims relating to c’s partnership i interest one set of claims in c’s suit for which a incurred legal expenses consisted of fraud conspiracy to commit fraud and breach of fiduciary duty all of these claims had their origin in c’s dissatisfaction with the amount designated in the loan agreement as the fair_market_value of his partnership_interest in partnership i as noted above the agreement contained this valuation to inform the parties of the amount for which a could acquire c’s partnership_interest upon his non-payment of the outstanding loans and upon either party’s exercise of the options to sell and purchase the partnership_interest the legal expenses which a incurred to defend against c’s claims must be capitalized since they involved a capital_asset the partnership_interest and originated in a capital_transaction a’s acquisition of that interest in general a partnership_interest constitutes a capital_asset and the sale of a partnership_interest constitutes a capital_transaction see sec_741 see generally 152_f2d_570 2nd cir partner’s interest in a going firm is to be regarded as a capital_asset shapiro v 125_f2d_532 6th cir as noted above it is well established that legal fees incurred in connection with the purchase or disposition of a capital_asset must be capitalized a number of courts have held that legal fees arising from claims pertaining to the valuation of a capital_asset which is being acquired or sold must be capitalized in woodward v commissioner and united_states v hilton hotels corporation the supreme court was faced with the issue of whether expenses_incurred in stock appraisal litigation were capital expenses 397_us_572 397_us_580 taxpayers who were required to purchase stock of shareholders who objected to a proposed corporate transaction incurred litigation expenses in suits commenced to determine the fair_market_value of the shares the supreme court concluded that in both cases where a capital_asset is transferred to a new owner in exchange for an agreed upon price the payment is a capital expense and the legal fees incurred in determining the value of the asset are also capital expenses since they are part of the cost of acquiring the asset woodward u s pincite hilton hotels corporation u s pincite see also 668_f2d_264 7th cir legal fees incurred in defending claims pertaining to key employee’s stock purchase agreement held to constitute capital expenses 611_fsupp_33 n d ill held that legal fees paid in suit for fraud securities violations and breach of contract surrounding stock sale were capital expenses missouri pacific corp v united_states cl_ct expenses from suit commenced by purchasers of stock for misrepresentation of its value held to be capitalizable as origin of claim was in capital_transaction 70_tc_584 legal expenses_incurred in securities fraud claims held to be capital based on claims’ origin in stock purchase in mckeague v united_states petitioner a corporate officer entered into a contract with the other officers for a buyout of his shares as the result of a dispute mckeague v united_states cl_ct the parties were unable to reach an agreement regarding the value of petitioner’s shares id pincite petitioner commenced an action alleging inter alia that the other officers breached the agreements relating to the acquisition of his shares id the court determined that the legal fees relating to the dispute as to whether the price offered for petitioner’s shares was unreasonably low should be capitalized as they related to an increase in the basis of a capital_asset id pincite courts have applied similar reasoning where the valuation of a capital_asset has been challenged after its sale or purchase has been completed in locke v commissioner an individual sold shares of stock to petitioner and following the purchase the individual learned that petitioner had shortly thereafter sold the shares to another entity at a substantially higher price 65_tc_1004 aff’d 568_f2d_663 9th cir petitioner who was sued for fraud incurred legal expenses id the court held that the legal expenses were capital in nature since the claims that formed the basis for the action originated in allegedly fraudulent representations made to the buyers when they bought the shares id pincite accord 104_tc_584 aff’d u s app lexis 9th cir legal fees from suit by minority shareholders regarding dispute over value of stock sold by majority shareholder held to be capitalizable since claim originated in stock sale the origin_of_the_claim_test has been applied to legal fees incurred by both sellers and purchasers of capital assets since it is the kind of transaction out of which the fees arise rather than the identity of the party who commenced the action which is relevant 426_f2d_1293 8th cir construing woodward and hilton hotels as favoring a liberal interpretation of an expense incurred in the disposition of a capital_asset in wagner v commissioner after a buyer agreed to purchase stock from petitioner buyer sued petitioner for securities fraud for allegedly failing to disclose information affecting the stock’s value which led the buyer to purchase the stock at an inflated price 78_tc_910 petitioner deducted expenses which it incurred in defending these claims id pincite the tax_court determined that petitioner must capitalize its legal expenses as they originated in the purchaser’s suit to modify the terms of the stock sale to reflect the stock’s true value and thus the legal expenses are part of the costs of the stock transaction id pincite in arthur h dugrenier inc v commissioner petitioner entered into an agreement with a former shareholder’s estate to redeem the decedent’s stock dugrenier v commissioner 58_tc_931 the estate subsequently sued petitioner for allegedly misrepresenting and concealing information which caused it to receive less than fair_market_value for the decedent’s shares id petitioner made a payment to the shareholder to settle the action which it thereafter deducted id applying the origin_of_the_claim_test the court held that the settlement payment must be capitalized since the payment originated in the stock purchase id pincite as in the above cited precedent c’s claims of fraud conspiracy to commit fraud and breach of fiduciary duty directly pertained to whether a misrepresented or failed to disclose information regarding the fair_market_value assigned to the partnership_interest for purposes of its acquisition the agreement allowed c to sell and a to purchase c’s partnership_interest in partnership i the loan agreement provided that if c did not pay the loan or interest his partnership_interest would automatically be deemed sold to a c executed a collateral_assignment of partnership_interest for this purpose since a incurred legal fees based on c’s claims relating to the valuation of a capital_asset which a had acquired such fees should be deemed to constitute fees incurred in connection with the acquisition of a capital_asset and should be capitalized by a in its protest a raises several arguments against the capitalization of legal fees it incurred relating to the fraud conspiracy to commit fraud and breach of fiduciary duty claims a primarily argues that the origin of all of the claims in c’s suit involving a was its commercial real_estate business activities with c and disputes between c and d which occurred during the course of those activities and thus are deductible under sec_162 as ordinary and necessary business_expenses incurred in its trade_or_business a reasons that it would not have been involved in the suit had it not been for its history of business dealings with c and d and that respondent mischaracterizes the suit by contending that its origin was in the loan agreement a’s arguments contain several weaknesses first in analyzing the origin of c’s claims a fails to examine each claim separately to discover if it originated in the conduct_of_a_trade_or_business as an ordinary and necessary business_expense or if it originated from a transaction giving rise to a capital expense as set forth in the precedent cited above a repeatedly refers to the origin of the claims or the origin of the suit and frequently notes that the service is incorrect in focusing on the loan agreement a single aspect of the parties’ business relations as stated above c’s claims against a arise from two distinct sets of transactions and events involving different partnerships the claims relating to each of these transactions must be scrutinized separately in order to discover their true origins due to the multiplicity of defendants and transactions addressed in c’s complaints a’s argument that the entire suit should be considered in analyzing the origin of the claim analysis is inappropriate the analysis runs counter to the very purpose for which the origin_of_the_claim_test was created namely to narrow the focus of the court to those issues which are most directly related to the claims second a places the origin of the claims for fraud conspiracy to commit fraud and breach of fiduciary duty at too remote a point a argues that it would not have been named in c’s suit but for its commercial real_estate dealings with c and thus the origin of the claims is in c’s business activities with a the origin_of_the_claim_test involves an inquiry into the specific activity or transaction from which a taxable_event resulted and not merely a but for causation analysis a’s test not only cid in its protest a makes no specific reference to the claims c asserted regarding partnership ii but only refers to the claims surrounding the loan agreement and the transfer of c’s partnership i interest traces the origin of the claim to remote events with only a peripheral connection to the claim but it also runs counter to the purpose of the origin_of_the_claim_test by increasing the number of factual elements to be taken into account and expanding the category of controlling facts as the tax_court stated in boagni v commissioner the origin_of_the_claim_test does not contemplate a mechanical search for the first in the chain of events which led to the litigation but rather requires an examination of all the facts 59_tc_708 although a is correct in stating that it would not have been sued by c had theynot met and been engaged in any business dealings the claims asserted by c did not directly stem from this source but from c’s dissatisfaction with the fair_market_value placed on his partnership i interest in the loan agreement between himself and a a also asserts that the origin of c’s claims was in the partners’ dissension this statement is inaccurate as these claims did not originate in the dissension and dissolution of the parties’ business relationships but in c’s dissatisfaction with the value placed on his interest in partnership i c agreed to terminate his business relationship with d and to resign from all partnerships in which they had been involved including partnership i a also maintains in its protest that c’s suit was merely an attempt by c to coerce a into making large payments to him this argument incorrectly focuses on the subjective motivation or purpose for which the underlying action was commenced or defended as stated above the primary purpose test was rejected by the supreme court due to its subjectivity and arbitrariness a cites several cases to support its position that the legal fees relating to the claims stemming from the valuation of c’s partnership i interest are deductible all of the cases cited are factually distinguishable from the present case a relies on the supreme court’s decision in kornhauser v united_states in which legal fees incurred by a partnership in a former partner’s suit for an accounting for partnership profits were deductible 276_us_145 the basis of the former partner’s claim was that he failed to receive his share of compensation_for professional services performed by the partnership while he was still a partner id the court held that the partnership’s legal fees incurred in defense of the claim were deductible since they proximately resulted from the partnership’s trade_or_business id pincite this case is distinguishable from the present case in that the claim in kornhauser related to the collection of compensation or business earnings rather than the valuation of a capital_asset in addition this case pre-dated the origin_of_the_claim_test which is the governing analysis with regard to the tax treatment of legal expenditures also cited is howard v commissioner in which taxpayer the owner of a corporation incurred legal fees in a suit by a former shareholder for misrepresentation and conspiracy in the conduct of the corporation’s business 22_bta_375 acq c b the court held that the legal fees were deductible since they arose out of the business dealings between the parties and did not result in the acquisition of a capital_asset id pincite in contrast the causes of action surrounding the loan agreement in the present case arose from the acquisition of a capital_asset and did not involve allegations of fraud in the conduct of a’s real_estate business the fraud claims were instead alleged in connection with the valuation of c’s partnership_interest set forth in the loan agreement a relies heavily on bha enterprises v commissioner where the tax_court allowed a radio broadcasting corporation to deduct legal expenses_incurred in connection with litigation commenced by the federal communications commission to revoke its license to operate a radio station 74_tc_593 acq in part 1982_2_cb_1 the court reasoned that even though the broadcast licenses were capital assets they were essential to the operation of taxpayer’s business and thus the fees taxpayer incurred in defending against the lawsuit were deductible id pincite the court analogized taxpayer’s situation to an example contained in a revrul_78_389 which provided that a taxpayer who had an established business of extracting and supplying sand and stone incurred legal fees in a suit to challenge a newly enacted local law prohibiting the operation of taxpayer’s business in the locality id pincite see revrul_78_389 1978_2_cb_126 the service declared that in such a situation taxpayer would be permitted to deduct legal fees on the ground that the suit arose from the taxpayer’s business activities and no capital_asset was either acquired or sold id bha is factually distinguishable from the present case in that a capital_asset was not created enhanced acquired or sold the revenue_ruling can be similarly distinguished the claim in that example consisted of a challenge to the validity of a statute which prevented taxpayer from conducting its business in contrast the claims asserted in c’s suit did not affect the a’s ability to operate its business and were directly related to the acquisition of a capital_asset also cited by a is ncnb corporation v united_states in which taxpayer who was in the business of operating a network of banks incurred expenses relating to the opening of a new bank branch ncnb corporation v united_states 684_f2d_285 4th cir these expenses included feasibility and metro studies which related to finding new sites to open bank branches as well as for applications to the comptroller of the currency for the purpose of obtaining authorization to open a particular branch id the court held that these expenditures were deductible since they were essential to the successful operation of the business id pincite the court categorized these costs as relating to the protection of an existing investment and the continuation of an existing business both of which are currently deductible rather than to the creation or enhancement of a capital_asset id pincite the present case does not entail legal expenses stemming from an expense incurred by taxpayer on a regular basis for the purpose of carrying on its business thus the expenses at issue in this case are wholly different from those discussed in ncnb taxpayer also cites dunlap v commissioner where the tax_court allowed a corporation to deduct expenses_incurred to acquire controlling interests in banks 74_tc_1377 rev’d on other gds 670_f2d_785 8th cir the corporation was a bank_holding_company id pincite it incurred various expenses such as rent advertisements employee_benefits and depreciation related to its acquisition of other companies’ stock id the court reasoned that these costs were incidental to the corporation’s business of acquiring and holding an interest in banks and not directly related to the acquisition of the banks id pincite in the present case the legal fees relating to taxpayer’s acquisition of c’s partnership_interest were not expenses incidental to the conduct of its commercial real_estate business but pertained to the acquisition of a partnership_interest a capital_transaction claims relating to c’s partnership_interest in partnership ii the other set of claims in c’s suit pertained to partnership ii for which a presumably incurred legal expenses in defending causes of action for of breach of contract conversion breach of fiduciary duty and partnership dissolution in relation to these claims b and a asserted counterclaims alleging malicious prosecution and abuse of process all of these causes of action had their origin in c’s belief that the other partners of partnership ii including a had reduced his partnership_interest in partnership ii c’s causes of action were asserted in an attempt to protect defend and restore the portion of his interest in partnership ii which had allegedly been reduced by the defendants without his knowledge or consent the legal expenses which a incurred in defending c’s suit and in pursuing its counterclaims must be capitalized since the claims were based in the defense and protection of a capital_asset namely a’s partnership_interest in partnership ii which c claimed was improperly increased at the expense of c’s partnership_interest legal expenses_incurred in asserting or defending claims related to the protection or defense of title to a capital_asset must be capitalized sec_1 a - c see also 397_us_572 55_tc_32 27_tc_158 aff’d 253_f2d_821 2nd cir singer v commissioner t c m pincite such expenses are considered to be a part of the cost of the asset and are thus non-deductible see heath v commissioner tcmemo_1983_399 46_tcm_698 berger v commissioner no big_number t c memo this principle is illustrated in several tax_court decisions in lin v commissioner taxpayers commenced an action for dissolution of two corporations lin v commissioner tcmemo_1984_581 49_tcm_1 with regard to the first_corporation taxpayers claimed that they possessed a ownership_interest in the corporation contrary to defendants’ contention that defendants owned a majority interest in the corporation id pincite with regard to the second corporation taxpayers contested the validity of a deed in which defendants asserted full ownership of a parcel of real_property id pincite the court held that the origin of claims was to protect their ownership interests in stock and real_property and thus taxpayers’ legal fees incurred in asserting the claims were capitalizable id pincite in reed v commissioner taxpayer incurred legal expenses in her attempt to rescind a partnership_agreement which restricted her ability to sell her partnership_interest 55_tc_32 the court characterized this restriction as effectively depriving taxpayer of an incident_of_ownership id pincite since the origin of taxpayer’s claim constituted an attempt to repeal these restrictions the court held that the legal fees expended in asserting the claim involved the perfection of title to the partnership_interest and were thus capitalizable id see also 56_tc_624 legal fees incurred in defending action brought by stockholder to preserve ownership of stock which taxpayer was allegedly holding in trust constituted capitalizable expenses duntley v commissioner tcmemo_1987_579 54_tcm_1138 legal fees incurred by decedent’s husband defense of suit by heirs contesting husband’s entitlement to decedent’s property held to be capitalizable since rooted in defense and protection of title as in the above-cited cases the claims asserted by c stemmed directly from his desire to defend protect and restore his partnership ii interest a capital_asset which had allegedly been reduced by the other partners without his knowledge or consent accordingly we recommend that you take the position that a must capitalize the legal costs incurred in defending these claims and in asserting its counterclaims case development hazards and other considerations deborah a butler assistant chief_counsel field service by thomas d moffitt senior technician reviewer income_tax accounting branch field service division
